
	

114 S2907 IS: To amend the Energy and Water Development and Related Agencies Appropriations Act, 2015, to strike the termination date for funding for pilot projects to increase Colorado River System water in Lake Mead, and for other purposes.
U.S. Senate
2016-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2907
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2016
			Mr. Reid introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Energy and Water Development and Related Agencies Appropriations Act, 2015, to strike
			 the termination date for funding for pilot projects to increase Colorado
			 River System water in Lake Mead, and for other purposes.
	
	
 1.Pilot projects to increase Colorado River System water in Lake MeadSection 206 of the Energy and Water Development and Related Agencies Appropriations Act, 2015 (43 U.S.C. 620 note; Public Law 113–235) is amended—
 (1)in subsection (c)— (A)in paragraph (1), by striking ; and and inserting a period;
 (B)by striking paragraph (2); and (C)by striking the subsection designation and all that follows through Funds in the in paragraph (1) and inserting the following:
					
 (c)LimitationsFunds in the; and (2)by adding at the end the following:
				
 (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for fiscal year 2017, to remain available until expended..
			
